Citation Nr: 0632483	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-28 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 1946 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in October 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  This case was remanded in March 
2004 and now returns to the Board for appellate review.

In November 2003, the RO notified the veteran that he had 
been scheduled for a hearing on December 15, 2003, before a 
Hearing Officer at the RO.  In November 2003, VA received 
correspondence from the veteran's representative canceling 
the scheduled hearing.  As such, the veteran's request for a 
hearing is considered withdrawn.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  There is no competent evidence of record corroborating 
the veteran's claimed in-service stressor.

3.  The veteran does not have PTSD as the result of a 
verified stressor from service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on the claim for VA 
benefits.  In this case, the veteran was provided with a VCAA 
notification letter in May 2002, prior to the initial 
unfavorable AOJ decision issued in October 2002.  He was 
further notified of VA's duties to notify and assist in a 
June 2004 letter.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the May 2002 and 
June 2004 letters advised the veteran of the evidence that VA 
would attempt to obtain and what evidence he was responsible 
for identifying or submitting to VA.  Additionally, the 
letters informed the veteran of the evidence necessary to 
substantiate his claim for service connection for PTSD.  
Pertinent to the fourth element, the June 2004 letter advised 
the veteran that, if he had any evidence in his possession 
that pertained to his claim, to send it to VA.  Additionally, 
in the June 2006 supplemental statement of the case, the 
veteran was advised of the evidence necessary to establish a 
disability rating as well as an effective date for the 
disability on appeal in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

As the veteran has claimed entitlement to service connection 
for PTSD based on personal assault, the Board notes that 
certain notification procedures must be followed.  
Specifically, VA regulations provide that VA will not deny a 
PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  See 38 C.F.R. § 
3.304(f)(3); Patton v. West, 12 Vet. App. 272, 278 (1999).

In this regard, the Board notes that a letter sent to the 
veteran in May 2002 requested that he described the assault, 
provide all known information about the assailant, clarify 
when the assault happened, clarify the unit in which he was 
when the assault happened, and clarify where he was stationed 
when the assault occurred.  He was also advised that he 
should indicate whether he sought medical care or counseling 
following the assault.  The veteran was asked if he reported 
the incident to military or civilian officials.  The letter 
advised him that he could provide additional sources that may 
help substantiate his claim, to include copies of personal 
diaries or journals kept around the time of the assault, 
statements from anyone who witnessed or knew about the 
assault, and statements from anyone who noticed changes in 
his mood or behavior after the assault.  The veteran was 
informed that, if he experienced any of the following changes 
in behavior, he should submit any evidence showing such 
changes, to include anxiety or panic attacks or periods of 
depression, change in job performance and/or lower 
performance ratings, request for change in duty or unit 
assignment, increased use of leave without immediate reason, 
changes in use of prescription medicines, greater use of 
over-the-counter medicines, obsessive behavior such as 
overeating or  undereating, disregard for military or 
civilian authority, unexplained economic or social behavior 
changes, and alcohol or substance abuse.  As such, the Board 
finds that the special procedures for developing a claim of 
entitlement to service connection for PTSD based personal 
assault have been completed.  38 C.F.R. § 3.304(f)(3); 
Patton, supra.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, as relevant, service 
medical records, morning reports, and VA treatment records 
were reviewed by both the RO and the Board in connection with 
the adjudication of this claim.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claim.  In this regard, the Board notes that the veteran's 
service personnel records were destroyed in a fire and such 
could not be reconstructed.  As a result of the Board's March 
2004 remand, morning reports were obtained.  However, no 
additional clinical records or service personnel records were 
associated with the claims file.  In cases such as these, VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim has been undertaken 
with this duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46 (1996).  

The Board notes that the veteran has not been afforded a VA 
examination in this case; however, the Board finds that a 
current VA examination to determine whether his PTSD is 
etiologically related to his claimed in-service stressor is 
not necessary to decide his claim.  Any current medical 
opinion linking PTSD to the veteran's military service would 
necessarily be based upon the unsubstantiated history 
provided by the veteran decades following his discharge from 
service.  In the absence of a verified stressor, there is no 
competent basis upon which to conclude that the veteran's 
PTSD is related to service.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's service connection claim.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

The veteran contends that while in basic training in 1946 at 
Fort Shepherd in Wichita Falls, Texas, he was attacked by 
four or five men when walking across the parade field at 
night.  He has also alleged that he was abandoned by his 
comrades in a riot and was subsequently attacked by the 
crowd.  He claims that he was beaten severely with many blows 
to the face and head.  Subsequently, the veteran returned to 
his barracks and described the assault to his fellow service 
members.  The next morning he went to sick call and was 
treated and released.  As a result of this attack, the 
veteran contends that he now has PTSD and that service 
connection is warranted.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  38 C.F.R. § 3.304(f).  

With regard to the second PTSD element as set forth in 
38 C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  Also, as noted 
previously, the Board's presumption that the veteran's 
service personnel records are unavailable requires a 
heightened explanation of its findings and a careful 
consideration of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b).

Initially, the Board finds that there is a current diagnosis 
of PTSD of record.  Specifically, while a majority of the 
veteran's VA records reflect diagnoses of depressive disorder 
and delusional disorder, jealous type, in November 2002, the 
veteran was diagnosed with PTSD by a clinical social worker.  
Additionally, the VA social worker relates the veteran's 
current diagnosis of PTSD to his claimed in-service 
experience of being abandoned by his comrades during a riot 
and the subsequent attack by the crowd.   

As such, the Board finds that there is a nexus opinion of 
record that relates the veteran's current diagnosis of PTSD 
to his claimed in-service experience of being abandoned 
during a riot and the resulting attack by the crowd.  The 
remaining element of the veteran's PTSD claim is credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  In this regard, the 
Board notes that the veteran's claimed stressor is not 
related to combat.  As such, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's statements as to the occurrence of the claimed 
stressor.  

As noted previously, the veteran contends that while in basic 
training in 1946 at Fort Shepherd in Wichita Falls, Texas, he 
was attacked by four or five men when walking across the 
parade field at night.  He has also alleged that he was 
abandoned by his comrades in a riot and was subsequently 
attacked by the crowd.  He claims that he was beaten severely 
with many blows to the face and head.  Subsequently, the 
veteran returned to his barracks and described the assault to 
his fellow service members.  The next morning he went to sick 
call and was treated and released.  However, the Board finds 
that there is no evidence of record verifying such claimed 
stressors.  

The veteran's service medical records reflect that the 
veteran was hospitalized on July 17, 1946, for anxiety 
reaction, chronic and mild, manifested by feelings of tension 
and occasional headaches.  During his hospitalization, it was 
noted that he had always been nervous.  It was recorded that 
he had been in the Army for six months and went through basic 
training okay at Shepherd Field.  The veteran indicated that, 
since being in the Army, he felt that his nervous had 
worsened.  The veteran returned to duty July 24, 1946.  On 
July 25, 1946, the veteran was again admitted to the hospital 
as a result of fainting spells.  The diagnosis was anxiety 
reaction, chronic and moderate, manifested by occipital 
headaches, fainting spells, insomnia, restlessness, and a 
desire to tear things up.  A July 30, 1946, record reflects 
that the veteran had a lifelong history of nervousness and 
was diagnosed with anxiety reaction.  As such, in August 
1946, the veteran was discharged from the military with a 
diagnosis of anxiety reaction.   It was noted that such had 
existed since his childhood and had not been aggravated by 
his military service.  

Morning reports revealed that the veteran was hospitalized 
July 26, 1946, and was discharged as of August 17, 1946.  
Such also reflect that the veteran was on sick call July 16 
and 25, 1946, which corresponds to the dates he was 
hospitalized.  Additionally, it was noted that the veteran 
reported to sick call June 21, 24, and 29, 1946, and July 1, 
5, 9, and 12, 1946, for which the illness or injury was not 
record.  

However, while the veteran was seen for anxiety reaction and 
nervousness, there is no record that he was assaulted.  
Specifically, while he reported receiving a severe beating 
with blows to the face and head, his service medical records 
are silent for any treatment.  Additionally, while 
hospitalized twice in July 1946, the veteran never reported 
the alleged attack.  Moreover, there is no additional 
evidence, outside of the veteran's statements, that the 
alleged attack occurred. 

Therefore, inasmuch as VA is unable to confirm that the 
veteran's alleged stressor actually took place, he is unable 
to meet one of the criteria necessary in order to establish 
entitlement to service connection for PTSD.  The Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


